Case 1:16-cv-04853-MKB-CLP Document 14 Filed 01/04/21 Page 1 of 2 PageID #: 126




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA
  ex rel. DIANA PEREZ,                                    FILED UNDER SEAL

                           Plaintiff,                     Civil Action No.
                                                          16-CV-4853
                      v.
                                                          (Brodie, J.)
  MY IDEAL PROPERTY, INC., RON                            (Pollak, M.J.)
  BOROVINSKY, ISAAC ARONOV, ISKYO
  ARONOV, MOISEY ISKHAKOV,
  MICHAEL HELETZ, MICHAEL GENDIN,
  LL FUND, INC., LL ORGANIZATION,
  INC., PHASE 2 DEVELOPMENT LLC, IA
  INVESTORS, LLC, MIP PARTNERS LLC,
  MY IDEAL PROPERTY GROUP LLC, MY
  IDEAL PROPERTY ROCKAWAY BLVD
  LLC, MIP MANAGEMENT INC., SETTLE
  NY CORP, AND AFFILIATE ENTITIES 1-
  1000,

                           Defendants.

            THE UNITED STATES’ NOTICE OF ELECTION TO INTERVENE

        Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the United States notifies

 the Court that it hereby elects to intervene and proceed in this action as against the following

 defendants named by relator Diana Perez: Iskyo Aronov (also known as Isaac Aronov), Ron

 Borovinsky, IA Investors LLC, LL Fund Inc., LL Organization Inc., MIP Management Inc., My

 Ideal Property Group LLC, My Ideal Property Rockaway Blvd LLC, Phase 2 Development LLC,

 and Settle NY Corp. The United States is also filing a Complaint-In-Intervention in this action

 that names the above defendants, as well as the following additional defendants: Michael

 Konstantinovskiy, 175 Vernon Ave Inc, 308 Linden St LLC, 752 Management LLC, 1021 B

 Holdings LLC, 1083 Lafayette Avenue, LLC, 1178 Gates Ave Inc, 2320 Baeumont Ave Unit 3D
Case 1:16-cv-04853-MKB-CLP Document 14 Filed 01/04/21 Page 2 of 2 PageID #: 127




 LLC, 1S8C Holdings LLC, AG2 Equities, Inc., Arbie Management Inc., Bedstuy Group LLC, Bert

 Holdings LLC, BNE Management LLC, Etuy Equities LLC, IJ Development LLC, MI 1 Holdings

 LLC, National Homeowners Assistance Inc., PIM Equities Inc., Zor Equities LLC, and ZT

 Equities LLC. The United States reserves all rights to amend its Complaint-In-Intervention to

 proceed in this action against any other defendants.

        The United States requests that the Court unseal the following documents filed in this

 action: relator’s Complaint and all exhibits thereto; this Notice; the United States’ Complaint-In-

 Intervention and Summonses; and the attached proposed Order. The United States requests that

 all other papers on file in this action remain under seal because in discussing the content and extent

 of the United States’ investigation, such papers are provided by law to the Court alone for the sole

 purpose of evaluating whether the seal and time for making an election to intervene should be

 extended.

        A proposed order accompanies this notice.



 Dated: Brooklyn, New York                              SETH D. DUCHARME
        December 17, 2020                               ACTING UNITED STATES ATTORNEY
                                                        Eastern District of New York
                                                        271 Cadman Plaza East
                                                        Brooklyn, New York 11201

                                                By:     /s/ Michael J. Castiglione     .
                                                        Michael J. Castiglione
                                                        Assistant United States Attorney
                                                        Tel: (718) 254-7533
                                                        Michael.Castiglione@usdoj.gov




                                                   2
